DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 26 and 28, in which claims 27 and 29 depend respectively, claim the non-transitory computer-readable medium storing instructions.  It is unclear what is being claimed in claims 27 and 29.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 27 and 29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites “A computer readable storage medium comprising a computer program…”  After close inspection, the Examiner respectfully notes that the disclosure, as a whole, does not specifically identify what may be included as a computer readable storage medium and what is not to be included as a computer readable storage medium.
An Examiner is obliged to give claims their broadest reasonable interpretation consistent with the specification during examination.  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal, per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.
Therefore, given the silence of the disclosure and the broadest reasonable interpretation, the computer readable storage medium of the claim may include transitory propagating signals.  As a result, the claim pertains to non-statutory subject matter.
Allowable Subject Matter
Claims 1-26, 28, and 30-33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the best prior art, US 2016/0217595 (Han), disclose a computer-implemented method of generating a tumor position determining model, the method comprising: 
providing a plurality of sets of image data [0033], each set of image data comprises an initial training image of a tumor in a subject ([0007], [0052]-[0053]) and a subsequent training image of the tumor in the subject ([0059]-[0060]), wherein 
the subsequent training image and the subsequent training 2D or 3D representation are taken at a subsequent point in time than the initial training image and the initial training 2D or 3D representation ([0059]-[0060]).
The prior art, US 2019/0220986 (Magro) disclose an initial training two-dimensional (2D) or three-dimensional (3D) representation of a surface of the subject and a subsequent training 2D or 3D representation of a surface of the subject ([0028], [0035], [0038]-[0039], [0043], [0051], and [0054]); and the plurality of sets of image data is from a plurality of different subjects ([0028], [0035], [0038]-[0039], [0043], [0051], and [0054]).
However, the prior art of record fail to teach the details of training, based on the plurality of sets of image data, a computer-implemented tumor position determining model to determine a subsequent position of a tumor in a subject based on a subsequent 2D or 3D representation of a surface of the subject, an initial image of the tumor in the subject and an initial 2D or 3D representation of a surface of the subject.
Regarding claim 13, the best prior art, US 2016/0217595 (Han) disclose method of determining a position of a tumor in a subject, the method comprising: 
providing an initial image of a tumor in a subject [0033]; and 
determining a subsequent position of the tumor in the subject based on the initial image and a computer-implemented tumor position determining model trained based on a plurality of sets of image data ([0059]-[0060]), 
the subsequent training image and the subsequent training 2D or 3D representation are taken at a subsequent point in time than the initial training image and the initial training 2D or 3D representation ([0059]-[0060]).
The prior art, US 2019/0220986 (Magro) disclose an initial training two-dimensional (2D) or three-dimensional (3D) representation of a surface of the subject and a subsequent training 2D or 3D representation of a surface of the subject ([0028], [0035], [0038]-[0039], [0043], [0051], and [0054]); and the plurality of sets of image data is from a plurality of different subjects ([0028], [0035], [0038]-[0039], [0043], [0051], and [0054]).
However, the prior art of record fail to teach the details of training, based on the plurality of sets of image data, a computer-implemented tumor position determining model to determine a subsequent position of a tumor in a subject based on a subsequent 2D or 3D representation of a surface of the subject, an initial image of the tumor in the subject and an initial 2D or 3D representation of a surface of the subject.
Since the prior art of record fail to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record.  Claims 14-25 are allowed by virtue of their dependence.
Regarding claim 26, the best prior art, US 2016/0217595 (Han), disclose a non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to train, based on a plurality of sets of image data [0033], a computer-implemented tumor position determining model to determine a subsequent position of a tumor in a subject based on an initial image of the tumor in the subject ([0007], [0052]-[0053]), wherein each set of image data comprises an initial training image of a tumor in a subject and a subsequent training image of the tumor in the subject ([0059]-[0060]), wherein 
The prior art, US 2019/0220986 (Magro) disclose an initial training two-dimensional (2D) or three-dimensional (3D) representation of a surface of the subject and a subsequent training 2D or 3D representation of a surface of the subject ([0028], [0035], [0038]-[0039], [0043], [0051], and [0054]); and the plurality of sets of image data is from a plurality of different subjects ([0028], [0035], [0038]-[0039], [0043], [0051], and [0054]).
However, the prior art of record fail to teach the details of cause the processor to train, based on a plurality of sets of image data, a computer-implemented tumor position determining model to determine a subsequent position of a tumor in a subject based on a subsequent two-dimensional (2D) or three-dimensional (3D) representation of a surface of the subject, an initial image of the tumor in the subject and an initial 2D or 3D representation of a surface of the subject, wherein each set of image data comprises an initial training image of a tumor in a subject, an initial training 2D or 3D representation of a surface of the subject, a subsequent training image of the tumor in the subject and a subsequent training 2D or 3D representation of a surface of the subject
Since the prior art of record fail to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record.  
Regarding claim 28, the best prior art, US 2016/0217595 (Han), disclose a non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to determine a subsequent position of a tumor in a subject an initial image of the tumor in the subject ([0007], [0052]-[0053]) and a computer-implemented tumor position determining model trained based on a plurality of sets of image data ([0059]-[0060]), each set of image data comprises an initial training image of a tumor in a subject and a subsequent training image of the tumor in the subject ([0059]-[0060]).
The prior art, US 2019/0220986 (Magro) disclose an initial training two-dimensional (2D) or three-dimensional (3D) representation of a surface of the subject and a subsequent training 2D or 3D representation of a surface of the subject ([0028], [0035], [0038]-[0039], [0043], [0051], and [0054]); and the plurality of sets of image data is from a plurality of different subjects ([0028], [0035], [0038]-[0039], [0043], [0051], and [0054]).
However, the prior art of record fail to teach the details of cause the processor to train, based on a plurality of sets of image data, a computer-implemented tumor position determining model to determine a subsequent position of a tumor in a subject based on a subsequent two-dimensional (2D) or three-dimensional (3D) representation of a surface of the subject, an initial image of the tumor in the subject and an initial 2D or 3D representation of a surface of the subject, wherein each set of image data comprises an initial training image of a tumor in a subject, an initial training 2D or 3D representation of a surface of the subject, a subsequent training image of the tumor in the subject and a subsequent training 2D or 3D representation of a surface of the subject
Since the prior art of record fail to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record.  
Regarding claim 30, the best prior art, US 2016/0217595 (Han), disclose a radiation therapy system comprising: 
a radiation therapy machine comprising a radiation source configured to direct a radiation beam into a subject positioned on a couch ([0002]-[0004]); 
at least one memory configured to store: 
a computer-implemented tumor position determining model to determine a subsequent position of a tumor in a subject based on an initial image of the tumor in the subject ([0007], [0052]-[0053]), wherein each set of image data comprises an initial training image of a tumor in a subject and a subsequent training image of the tumor in the subject ([0059]-[0060]), wherein 
The prior art, US 2019/0220986 (Magro) disclose a surface scanning system comprising a light detector configured to take a surface scan of the subject positioned on the couch; and an initial training two-dimensional (2D) or three-dimensional (3D) representation of a surface of the subject and a subsequent training 2D or 3D representation of a surface of the subject ([0028], [0035], [0038]-[0039], [0043], [0051], and [0054]); and the plurality of sets of image data is from a plurality of different subjects ([0028], [0035], [0038]-[0039], [0043], [0051], and [0054]).
However, the prior art of record fail to teach the details of cause the processor to train, based on a plurality of sets of image data, a computer-implemented tumor position determining model to determine a subsequent position of a tumor in a subject based on a subsequent two-dimensional (2D) or three-dimensional (3D) representation of a surface of the subject, an initial image of the tumor in the subject and an initial 2D or 3D representation of a surface of the subject, wherein each set of image data comprises an initial training image of a tumor in a subject, an initial training 2D or 3D representation of a surface of the subject, a subsequent training image of the tumor in the subject and a subsequent training 2D or 3D representation of a surface of the subject
Since the prior art of record fail to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record.  Claim 21 is allowed by virtue of its dependence.
Regarding claim 32, the best prior art, US 2016/0217595 (Han), disclose a radiation therapy system comprising: 
a radiation therapy machine comprising a radiation source configured to direct a radiation beam into a subject positioned on a couch {0002]-[0004]); 
at least one memory configured to store: 
a computer-implemented tumor position determining model trained based on a plurality of sets of image data [0033], each set of image data comprises an initial training image of a tumor in a subject ([0007], [0052]-[0053]) and a subsequent training image of the tumor in the subject ([0059]-[0060]), wherein 
the subsequent training image and the subsequent training 2D or 3D representation are taken at a subsequent point in time than the initial training image and the initial training 2D or 3D representation ([0059]-[0060]).
The prior art, US 2019/0220986 (Magro) disclose a first surface scanning system comprising a light detector configured to take an initial surface scan of the subject positioned on a couch in connection with a medical imaging machine; a second surface scanning system comprising light detector configured to take a subsequent surface scan of the subject positioned on the couch in connection with the radiation therapy machine; and an initial training two-dimensional (2D) or three-dimensional (3D) representation of a surface of the subject and a subsequent training 2D or 3D representation of a surface of the subject ([0028], [0035], [0038]-[0039], [0043], [0051], and [0054]); and the plurality of sets of image data is from a plurality of different subjects ([0028], [0035], [0038]-[0039], [0043], [0051], and [0054]).
However, the prior art of record fail to teach the details of training, based on the plurality of sets of image data, a computer-implemented tumor position determining model to determine a subsequent position of a tumor in a subject based on a subsequent 2D or 3D representation of a surface of the subject, an initial image of the tumor in the subject and an initial 2D or 3D representation of a surface of the subject.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884



/DANI FOX/               Primary Examiner, Art Unit 2884